Exhibit 10.1

 

FIRST AMENDMENT TO THE CREDIT AGREEMENT

 

FIRST AMENDMENT (this “Amendment”), dated as of February 24, 2011, to the Credit
Agreement dated as of December 10, 2010 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), among
Thompson Creek Metals Company Inc. (the “Borrower”), the several banks and other
financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent  (in such
capacity, the “Administrative Agent”), and the other agents party thereto.

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to the Credit Agreement;

 

WHEREAS, the Borrower has requested that Royal Bank of Canada and JPMorgan Chase
Bank, N.A. (the “Increasing Lenders”) agree to make certain amendments to the
Credit Agreement as set forth herein pursuant to Section 2.1(b) of the Credit
Agreement; and

 

WHEREAS, the Increasing Lenders are willing to agree to such amendments and
other matters, subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.           DEFINITIONS.

 

1.1           Unless otherwise defined herein, capitalized terms which are
defined in the Credit Agreement are used herein as therein defined.

 

SECTION 2.           AMENDMENTS.

 

(a)           Amendment to Section 1 of the Credit Agreement.

 

(i)            Section 1.1 of the Credit Agreement is hereby amended by adding
the following term in proper alphabetical order:

 

“First Amendment”: the First Amendment to this Agreement, dated as of
February 24, 2011.

 

“First Amendment Effective Date”: the date on which each of the conditions to
the effectiveness of the First Amendment have been satisfied, in accordance with
the terms of Section 3 thereof, which date is February 24, 2011.

 

(ii)           The definition of “Commitments” in Section 1.1 of the Credit
Agreement is hereby amended by deleting last sentence thereof in its entirety
and replacing it with the following:

 

The amount of Total Commitments as of the First Amendment Effective Date is
$300,000,000.

 

--------------------------------------------------------------------------------


 

(b)           Amendment to Schedule 1.1A of the Credit Agreement.  Schedule 1.1A
of the Credit Agreement is hereby amended by deleting such schedule in its
entirety and substituting in lieu thereof the following:

 

Lender

 

Commitment

 

JPMORGAN CHASE BANK, N.A.

 

$

65,000,000

 

ROYAL BANK OF CANADA

 

$

65,000,000

 

COMPASS BANK

 

$

35,000,000

 

DEUTSCHE BANK AG, CANADA BRANCH

 

$

40,000,000

 

SOCIÉTÉ GÉNÉRALE (CANADA BRANCH)

 

$

35,000,000

 

STANDARD BANK

 

$

40,000,000

 

UBS AG CANADA BRANCH

 

$

20,000,000

 

TOTAL

 

$

300,000,000.00

 

 

SECTION 3.           CONDITIONS PRECEDENT.  This Amendment shall become
effective on the date (the “Effective Date”) on which all of the following
conditions have been satisfied or waived:

 

(a)           Execution and Delivery.  The Administrative Agent shall have
received counterparts of this Amendment duly executed by (i) the Borrower,
(ii) the Increasing Lenders and (iii) the Administrative Agent.

 

(b)           No Default.  Both prior to and after giving effect to this
Amendment, no Default or Event of Default shall have occurred and be continuing
on the Effective Date.

 

(c)           Representations and Warranties.  As of the Effective Date (both
prior to and after giving effect to this Amendment) all representations and
warranties contained in Section 4 shall be true and correct in all material
respects.

 

(d)           Fees and Expenses.  The Administrative Agent shall have received
all invoiced fees and accrued expenses of the Administrative Agent required to
be paid by the Borrower, including without limitation, the reasonable fees and
expenses of legal counsel.

 

For the purpose of determining compliance with the conditions specified in this
Section 3, each Increasing Lender that has signed this Amendment shall be deemed
to have accepted, and to be satisfied with, each document or other matter
required under this Section 3 unless the Administrative Agent shall have
received written notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

SECTION 4.           REPRESENTATIONS AND WARRANTIES.  In order to induce the
Administrative Agent and the Increasing Lenders to enter into this Amendment,
the Borrower hereby represents and warrants to the Administrative Agent and the
Increasing Lenders that:

 

(a)           the representations and warranties of the Borrower contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the Effective Date as if made on and as of the
Effective Date both prior to, and after giving effect to, this Amendment, except
where such representations and warranties expressly relate to an earlier date in
which case such representations and warranties were true and correct in all
material respects as of such earlier date; and

 

2

--------------------------------------------------------------------------------


 

(b)           both prior to and after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing on the
Effective Date.

 

SECTION 5.           CONTINUING EFFECT.  Except as expressly amended, waived or
modified hereby, the Loan Documents shall continue to be and shall remain in
full force and effect in accordance with their respective terms.  This Amendment
shall not constitute an amendment, waiver or modification of any provision of
any Loan Document not expressly referred to herein and shall not be construed as
an amendment, waiver or modification of any action on the part of the Borrower
or the other Loan Parties that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein, or be
construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event.  Except
as expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms.  Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity.  Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include, without limitation, this Amendment and any agreements, instruments and
other documents executed and/or delivered in connection herewith.

 

SECTION 6.           CONSENT OF GUARANTORS.  Each of the Guarantors hereby
consents to this Amendment, and to the amendments and modifications to the
Credit Agreement Agreement pursuant hereto and acknowledges the effectiveness
and continuing validity of its obligations under or with respect to the Credit
Agreement and any Security Document, as applicable, and its liability for the
Obligations, pursuant to the terms thereof and that such obligations are without
defense, setoff and counterclaim.

 

SECTION 7.           GOVERNING LAW.  THIS AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 8.           SUCCESSORS AND ASSIGNS.  This Amendment shall be binding
upon and inure to the benefit of the Borrower, the other Loan Parties, the
Administrative Agent, the other Agents and the Lenders, and each of their
respective successors and assigns, and shall not inure to the benefit of any
third parties.  The execution and delivery of this Amendment by the Increasing
Lenders prior to the Effective Date shall be binding upon its successors and
assigns and shall be effective as to any Loans or Commitments assigned to it
after such execution and delivery.

 

SECTION 9.           ENTIRE AGREEMENT.  This Amendment, the Credit Agreement and
the other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents, the Lenders and the Increasing Lenders, as
applicable, with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent, any other Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Credit Agreement or the
other Loan Documents.

 

SECTION 10.         LOAN DOCUMENT.  This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

SECTION 11.           COUNTERPARTS.  This Amendment may be executed by the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  An executed signature page of this Amendment may be delivered by
facsimile transmission or electronic PDF of the relevant signature page hereof.

 

SECTION 12.         HEADINGS.  Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

 

By:

/s/ Pamela Saxton

 

 

Name: Pamela Saxton

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Increasing Lender

 

 

 

 

 

 

 

By:

/s/ Brian Knapp

 

 

Name: Brian Knapp

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as Increasing Lender

 

 

 

 

 

 

 

By:

/s/ Stam Fountoulakis

 

 

Name: Stam Fountoulakis

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------